Citation Nr: 1547473	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  12-23 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.

2.  Entitlement to service connection for erectile dysfunction, claimed as secondary  to service-connected ischemic heart disease and/or type II diabetes mellitus.

3.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.

4.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1967 to May 1969, to include service in the Republic of Vietnam from May 1968 to April 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from December 2010, July 2011, and August 2011 rating decisions.  

In December 2010 and July 2011, the RO denied the Veteran's claim for service connection for a skin condition.  In August 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2012.  In July 2015, the RO issued a supplemental statement of the case (SSOC), continuing the denial of this claim.

The July 2011 rating decision also denied the Veteran's claim for service connection for erectile dysfunction, to include as due to service-connected ischemic heart disease (IHD).  In August 2011, the Veteran filed an NOD and expanded the scope of his erectile dysfunction claim to include consideration of secondary service connection due to service-connected diabetes mellitus (diabetes).  In December 2011, the RO denied service connection for erectile dysfunction, to include as due to diabetes, and the Veteran subsequently filed an NOD in February 2012.  In June 2012, the RO issued an SOC denying service connection for erectile dysfunction, including as due to IHD and diabetes.  In August 2012, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals), and the RO issued an SSOC in July 2015, continuing denial of these claims.  [For the sake of efficiency, the Board has combined the separately adjudicated secondary service connection claims as a single issue (as reflected in the June 2012 SOC).

In December 2011, the RO awarded service connection and assigned a an initial, 20 percent rating for type II diabetes mellitus, effective August 8, 2011.  Later that month, the Veteran filed an NOD as to the initial rating assigned.  The June 2012 SOC issued by the RO did not address the claim for an increased rating for service-connected diabetes, and it was not until July 2015 that the RO issued an SSOC denying, inter alia, the Veteran's request for an increased rating for such condition.  The Board notes that no timely substantive appeal on this matter has been filed.  Nonetheless, given various administrative actions which may have led the Veteran to believe that the matter of an increased initial rating for diabetes was on appeal-to include issuance of the July 2015 SSOC addressing the matter-the  Board finds that the filing of a timely substantive appeal with respect to this claim has, effectively, been waived.  See, e.g., Percy v. Shinseki, 23 Vet. App. 37 (2009).

In August 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge  in Washington, DC; a transcript of that hearing is of record.

As the Veteran disagreed with the initial rating assigned following the award of service connection for diabetes, the Board characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In September 2015, the Veteran submitted additional evidence, along with written waiver of initial agency of original jurisdiction (AOJ) consideration of the evidence.  See 38 C.F.R. § 20.1304 (2015). 

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the matters on appeal are being remanded to the AOJ.  The remand also addresses the matter a higher initial rating for PTSD-for which the Veteran has completed the first of two actions required to place this matter in appellate status.   VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

As regards the claimed skin condition, the Veteran has asserted  that he developed a rash during service when he was in Vietnam which has persisted to this day.  Most pertinently, the Veteran has submitted copies of letters from 1968 written by him to his mother when he was on active duty service in Vietnam which reflect his complaints of a skin condition and his self-treatment of that condition with Mycolog cream.  

During the August 2015 Board hearing, the Veteran testified that his rash began in Vietnam and has continued to this day, never fully resolving.  See Transcript, page 11.  The Veteran has also stated his belief that he has developed cancerous skin growths from his face and arms which are related to the skin condition he developed in Vietnam, likely from exposure to Agent Orange.  Transcript, page 15.  VA treatment records reflect the Veteran's complaints of an intermittent skin rash on his arms which he treats with Mycolog ointment, described as "slightly erythematous papular rash irregular size."  See December 20, 2010 and October 28, 2011 VA treatment records.  A January 20, 2013 VA Dermatology Consult notes the Veteran's complaint of a pruritic rash since 1968 and reflects diagnoses of eczema, xerosis, and pruritus.  Additionally, a February 2013 private biopsy report shows a diagnosis of interface, not contact dermatitis, possibly resulting from an underlying drug reaction.  

The Veteran has not been afforded a VA examination in connection with this claim.  However, given his presumed in-service herbicide exposure during his Vietnam service, current diagnoses, and the lay assertions as to in-service onset and continuity of skin symptoms since service, the Board finds that medical examination and opinion-based on full consideration of the Veteran's documented medical history (to include the medical evidence noted above) and lay assertions, and supported by complete, clearly stated rationale-are needed to resolve the claim for service connection for skin condition, to include as due to herbicide exposure.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examiner should specifically to determine whether the Veteran has chloracne or other acneform disease VA's Secretary has determined is etiologically associated  with herbicide exposure, and to address the relationship, if any, between any other diagnosed skin disability and the Veteran's military service.  

As for the Veteran's claimed erectile dysfunction, the Veteran was afforded a VA examination in connection with this claim July 2011(which the July 2011 rating decision incorrectly designated as taking place in January 2011).    The Veteran then reported that after he was diagnosed with hypertension, he was not able to achieve an erection.  Several medications prescribed to the Veteran were noted as was his past medical history of hypertension, heart disease, and hyperlipidemia.  However, no physical examination of the Veteran was completed, as the report indicated that the Veteran had declined physical examination because his primary physician had performed a genitourinary/prostate exam in October 2010.  The examiner diagnosed the Veteran with organic erectile dysfunction (ED), concluding that such condition was less likely than not caused by or related to ischemic heart disease, as risk factors for "ED include age greater than 50, hypertension, metoprolol, dyslipidemia and history of [alcohol] use disorder."

During the August 2015 Board hearing, the Veteran indicated that his erectile dysfunction began in 1993 when he was initially prescribed Cozaar for high blood pressure, which he also claims was used to treat his ischemic heart disease.  Transcript,  page 4.  He stated that although he stopped taking Cozaar, other medications that he uses to treat his heart disease condition have impede his ability to maintain an erection.  Transcript, page 6-8. 

The Board finds that the July 2011 VA examiner's opinion is inadequate, as the examiner did not address whether the medications taken by the Veteran for ischemic heart disease could have caused his erectile dysfunction, and did not address whether the Veteran's erectile dysfunction could have been aggravated by his service-connected ischemic heart disease or any medications taken for that condition.  Secondary service connection may be established by a showing that a nonservice-connected disability was caused or is aggravated ( worsened beyond natural progression) by a service-connected disability.   See 38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, the July 2011 VA examiner t offered no opinion as to whether erectile dysfunction was caused or aggravated by service-connected diabetes.  Moreover, in an August 2011 statement, the Veteran asserts that he did not refuse physical examination during the July 2011 VA examination.  For these reasons, the Veteran should be afforded another VA examination to obtain medical opinion as to etiology of his erectile dysfunction-specifically, whether it is was caused or is aggravated by service-connected ischemic heart disease or diabetes, as alleged.

As for the Veteran's service-connected diabetes mellitus, the Veteran underwent VA examination to assess the severity of this disability in December 2011.  Following interview and examination,  the VA examiner diagnosed diabetes mellitus, noting that the Veteran's diabetes was treated through restricted diet and a prescribed oral hypoglycemic agent.  The examiner also noted that regulation of the Veteran's activities was not needed for medical management of his diabetes, that the Veteran did not visit his diabetic care provided less than two times per month for episodes or ketoacidosis or hypoglycemic reactions, and that he was not hospitalized within the last 12 months for episodes or ketoacidosis or hypoglycemic reactions.  Moreover, the examiner found that the Veteran suffered from no complications resulting from his diabetes

Subsequently, during the August 2015 Board hearing, the Veteran testified that developed foot complications from his diabetes in December 2013.  Transcript, page  21.  Specifically, the Veteran stated that he did a lot of walking in the cold and developed a foot would which did not heal for several months despite treatment.  Then in April 2014, he was referred to a foot specialist who treated his foot until it healed in December 2014.  Transcript, page 22..  Private medical treatment records reflect treatment for left foot wound complications, apparently resulting from his diabetes, from January 2014 to October 2014.

The Board finds that the Veteran's testimony and private medical records reflecting left wound healing issues suggest  that his diabetes may have worsened.  Given the e possible worsening of this disability the Board finds that re-examination to assess the severity of this disability is warranted.  See Snuffer v. Gober, 10 Vet. App. 400   (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Veteran is hereby advised that, failure to report for any scheduled examination(s), without good cause, may well result in denial of the claim(s).  See 38 C.F.R. § 3.655( (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the Veteran to undergo examinations in connection with these claims, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

Although the last January 2015 SSOC states that the AOJ reviewed VA treatment records dating to January 2014, the claims file (comprising electronic documents in VBMS and Virtual VA) includes VA treatment records dating only to May 2012.  Moreover, VA medical records dated since January 2014 may be available.  Therefore, the  AOJ should undertake appropriate action to associate with the VBMS or Virtual VA file VA treatment records dated from May 2012 to January 2014 (previously noted as considered). as well as obtain all outstanding records of VA evaluation and/or treatment of the Veteran dated since January 2014.  See Bell v. Derwniski, 2 Vet. App. 611 (1992) (holding VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body).

The AOJ should also give the Veteran an opportunity to present additional information and/or evidence pertinent to the claims, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and if needed authorization, following the current procedures prescribed in 38 C F R § 3 159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 USCA §§ 5103 5103A (West 2014); 38 C F R § 3 159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The AOJ's adjudication of the claim for higher rating for diabetes mellitus should include specific consideration of whether "staged rating" of the disability (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Fenderson, 12 Vet. App. at 126, is warranted.  

Furthermore, with respect to the matters for which an appeal has been perfected, the Board point out that, on March 15, 2015, the AOJ sent a request to the Veteran's representative to complete and return a VA Form 646 (Statement of Accredited Representative in Appealed Case) on or before the date indicated of the request.  However, VAF 8 (Certification of Appeal) completed only two days later, on March 17, 2015, notes that a VA Form 646 was not of record.  Therefore, the Board finds that, on remand, the AOJ must afford the Veteran's representative ample opportunity to submit written argument in support of any matter(s) remaining on appeal, to include via a VA Form 646.

Finally, the Board notes that in a January 2015 rating decision, the AOJ awarded service connection and an initial 30 percent rating for PTSD, effective September 9, 2013.  In September 2015, the Veteran filed a notice of disagreement with the assigned rating.  A statement of the case has not yet been issued on the claim for a higher rating for PTSD, the next step in the appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41; Holland v. Gober, 10 Vet. App. 433, 436 (1997).   Consequently, the matter must be remanded to the AOJ for the issuance of an SOC.  

The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202 (2015).

Accordingly, these matters are  hereby REMANDED for the following action:

1.  Furnish to the Veteran and his representative a Statement of the Case addressing the claim for an initial rating in excess of PTSD, along with a VA Form 9, and afford them appropriate opportunity to perfect an appeal as to that issue.

The Veteran and his representative are hereby reminded that to vest the Board with jurisdiction over a claim, a timely substantive appeal must be filed-with respect to this claim, within 60 days of the issuance of the SOC, or the remainder of the one-year period following notification of the January 2015 rating decision, whichever occurs later.

2.  Undertake appropriate action to associate with the VBMS or Virtual VA file VA treatment records dated from May 2012 to January 2014 (previously noted as considered). as well as obtain all outstanding records of VA evaluation and/or treatment of the Veteran dated since January 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable VA to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo VA dermatology examination, by an appropriate physician, to obtain information as to the nature and etiology of the Veteran's claimed skin condition. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner is asked to address the following:

(A) Specify all diagnosed skin disabilities present at any time pertinent to the current claim for service connection, to include interface dermatitis (see February 2013 Dermatopathology Report) and chloracne or other acneform disease deemed etiologically associated with exposure to herbicides. 

If a diagnosis of chloracne or other acneform disease associated with exposure to herbicide exposure is deemed appropriate, no further opinion is necessary.

(B) With respect to each diagnosed skin disorder other than chloracne or other acneform disorder, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disorder had its onset during service or is otherwise medically related to service, to include presumed exposure to herbicides during Vietnam service.

In providing the requested opinions, the physician must consider and discuss all pertinent medical and lay evidence of record, to include lay assertions of the Veteran and an individual known to him reflecting complaints of a rash he developed in Vietnam (to include as reflected in letters sent to his mother from Vietnam in 1968), as well as the Veteran's assertions that his skin symptoms have persisted since service.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  After all records and/or responses have been associated with the claims file, arrange for the Veteran to undergo VA examination, by  an appropriate physician, for an opinion regarding the etiology of his erectile dysfunction. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual,  and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner is asked to provide an opinion, consistent with sound medical principles, as to whether it to address the following:

(A) Provide an opinion as to whether it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's erectile dysfunction (a) was caused  (b) is  aggravated (worsened beyond natural progression) by his service-connected ischemic heart disease-to include any medications taken therefore.  
The examiner should specifically consider and discuss  the Veteran's statements that his erectile dysfunction began when he started taking Cozaar (for his hypertension and ischemic heart disease) and continued when he switched to other medications for his ischemic heart disease.

(B) Provide an opinion as to whether it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's erectile dysfunction (a) was caused  (b) is  aggravated (worsened beyond natural progression) by his service-connected diabetes mellitus.  

In providing each requested opinion, the physician must consider and discuss all pertinent medical and other objective, as well as all and lay evidence of record.

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, should be provided.

7.  After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate medical professional-preferably, a physician-for evaluation of his Type II diabetes mellitus. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

Thr examiner should clearly indicate the regimen in place for management of the Veteran's diabetes mellitus-to include specifying whether the disability  requires insulin or oral hypoglycemic agents, any dietary restrictions, and any medically required regulation of activities (e.g., avoidance of strenuous occupational and recreational activities).  

The examiner should also indicate whether, at any point pertinent to the current claim, the Veteran's diabetes has resulted in episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization, the frequency of visits to a diabetic care provider, whether there has been any progressive loss of weight and strength, and whether there are separate complications (and the nature and severity of any noted).

The characteristics and severity of diabetes mellitus and all associated complications of diabetes mellitus must be adequately described in the record.  If any further examination(s) of the Veteran is/are needed in this regard, the examiner should clearly so indicate.

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

8.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

9.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to include all evidence associated with the claims file after the  last adjudication of the claims) and legal authority.

10.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.  

The Veteran's represented must be afforded ample opportunity to submit written argument in support of any matter(s) remaining on appeal, to include via a VA Form 646.  

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999.

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

